Citation Nr: 0922957	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1970, with service in Vietnam from March 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2003, September 2004, and November 2004 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for PTSD.  In March 2009, the Veteran testified 
before the Board at a hearing that was held at the RO.


FINDING OF FACT

The evidence of record does not support a current diagnosis 
of PTSD which comports with the diagnostic criteria of DSM-
IV.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), under the criteria of DSM-IV, a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The Veteran does not allege that he himself engaged in 
combat.  However, he claims that while serving during the 
Vietnam War, he nevertheless was exposed to combat and non-
combat stressors that support a PTSD diagnosis.  

The Veteran's service records demonstrate that he served with 
the 545th Transportation Company while stationed in Vietnam.  
He received awards indicating service during the Vietnam era, 
but no awards which denote combat.  His service medical 
records do not demonstrate treatment for or complaints of 
psychiatric problems.  

The Veteran submitted statements and testified regarding the 
stresses of active duty.  He contends that he was exposed to 
a variety of stressors which caused his current PTSD.  One 
instance occurred while on guard duty one night.  He had been 
instructed to shoot when possible enemies were seen, and 
therefore he and fellow guards opened fire when people were 
seen on the perimeter of the base.  Only afterwards did they 
realize that the people had been local villagers.  Another 
time on guard duty, he watched a child run towards the base 
to retrieve a ration, only to stumble across a mine, at which 
time he sustained major injuries.  The Veteran reports that 
he still wishes he could have helped this child.  Another 
time, the Veteran was transporting supplies from a shipment 
to the base, when he and his crew were attacked.  He could 
hear bullets hitting the sides of the truck, and rocks began 
falling into the truck from the hills.  He was the only 
soldier not wounded in the attack.  Many others were badly 
wounded and received Purple Hearts.  He recollected that, one 
night in July 1969, his base came under fire and many 
soldiers were killed.  He remembered seeing about twenty dead 
soldiers with missing body parts.  He has also recollected 
helping to place into a body bag a soldier who had been 
decapitated.  It has been verified that in August 1969, while 
traveling north to Phu Hiep, two trucks associated with the 
Veteran's company was ambushed and were blown off the road.  
Two soldiers were killed and four soldiers were wounded. The 
Veteran's other reported stressors, however, have not been 
verified.  Even if all the Veteran's claimed stressors were 
verified, however, the Board finds that the medical evidence 
does not support a diagnosis of PTSD and further development 
of the Veteran's claimed stressors is not needed.  The Board 
finds that service connection is not warranted.  

The first post-service record of treatment for PTSD is a 
February 2003 PTSD screening intake for purposes of obtaining 
therapy at a VA Outpatient Clinic.  At that time the Veteran 
reported that he had problems sleeping at night, outbursts of 
anger, and symptoms of hyper-response to sounds that reminded 
him of mortar fire, such as children's video games.  He also 
completed nightly perimeter checks around the home, and 
suffered from intrusive thoughts and nightmares about 
Vietnam.

With regard to his military history, he reported that he was 
in combat while in Vietnam, receiving and returning weapons 
fire. 

With regard to his social history, he reported that he was 
the youngest of fifteen children, and denied encountering any 
unusual problems while growing up.  He was popular in high 
school, but became more isolated when he returned from 
Vietnam.  He had been married for 35 years and four children.  
He drank approximately one half gallon of whiskey or bourbon 
weekly to help him sleep, which he had done since he returned 
from Vietnam. 

With regard to his occupational history, he reported that he 
was employed as a Transit Bus Operator for thirteen years.  
He also worked out at the gym four times per week.

Mental status examination revealed that the Veteran was 
dressed and groomed appropriately.  He had a depressed affect 
and spoke slowly and softly.  He was oriented, his insight 
was intact, and his judgment was good.  He reported seeing 
flashes of light occasionally and moaning.  He was 
cooperative, his behavior was normal, and his thought process 
was logical.  He denied any suicidal or homicidal ideations.  
The diagnosis was PTSD, rule out alcohol dependence verse 
abuse. Based upon the above examination, he was assigned a 
GAF score of 36.  

In April 203, the Veteran underwent a VA psychiatric 
examination, at which time he reported that he was a very 
private person and tended to isolate himself from others.  He 
had some irritability, but did not have nightmares.  He did 
not exhibit avoidant behaviors and was indifferent to 
watching war movies.  He reported that he had problems 
sleeping, but did not have nightmares.  He did not have any 
significant irritability except that sometimes children on 
the bus playing electronic games irritated him.

With regard to his military history, the Veteran did not 
recollect much incoming mortar or rocket fire, but was 
subject to sniper fire.  His job was to drive trucks carrying 
supplies.  He did not work with dead bodies and was not 
wounded.  He reported that he saw a child killed by a mine.  
When he heard a sound like the mine, he thought of the child.  
He did not witness torture and did not believe that he had 
killed anyone.  He witnessed one soldier dead and 
decapitated, which made him feel numb and scared.  

With regard to his social history, he denied experiencing any 
anti-social behavior patterns growing up.  He began to drink 
alcohol at 16.  He appeared to receive adequate love and 
support from hi family.  He reported that his marriage was 
good and this children love him.  He had no close friends.  
He drank about two fifths of rum per week.

On mental status examination, the Veteran appeared to be 
meticulously groomed and neatly dressed, oriented to time, 
place, and person.  He was very calm and soft spoken, and did 
not display symptoms of depression or anxiety.  His thought 
process was normal. His memory was intact and his judgment 
and insight were adequate. 

The examiner felt that, after interviewing the Veteran and 
reviewing his claims file, his judgment was "at odds" with 
the February 2003 intake examination, in that he felt that 
the Veteran had a few elements of PTSD, but those symptoms 
were very mild and did not seem to affect his social and 
occupational functioning.  He noted that the Veteran suffered 
from survivors guilt, and experienced rare flashbacks yet 
numerous intrusive thoughts which had gotten worse since the 
start of the Iraq war. The examiner found it to be 
significant that the Veteran had never had a problem with 
truancy or missing work, and had been able to keep his jobs 
for many years which was very atypical.  He had never sought 
psychiatric treatment for prior to a friend referring him to 
the VAOPC.  The examiner concluded that the Veteran's history 
and symptoms did not follow the pattern of a classic PTSD 
scenario.  He did not suffer from any significant sleep 
disorder, had a good relationship with his spouse, had never 
been homeless or in prison, and he did not have a problem 
with his temper.  He did feel an increased startle response 
and hypervigilence.

The examiner instead found that any current depressive 
disorder was more probably related to his alcohol dependency 
which the examiner found to be profound.  The examiner felt 
that it was possible that the Veteran's alcohol intake was 
hiding other possible symptoms of PTSD, but that perhaps the 
Veteran should not be evaluated for PTSD until he was clean 
and sober.  The assessment was alcohol dependency, with a 
probably alcohol included mood disorder.  The examiner 
concluded that the Veteran did not have PTSD.  In light of 
the above findings, the examiner assigned a GAF score of 70.

VA treatment records dated from July 2003 to December 2004 
evidence the Veteran's participation in PTSD group therapy 
sessions and participation in the Alcohol Dependency 
Treatment Program.  These records indicate that he was also 
prescribed medication for social anxiety and to aid in 
sleeping.  In July 2003, the Veteran sought assistance in 
appealing the denial of service connection for PTSD.  He was 
counseled that until he addressed his alcohol use, a letter 
to the RO would not benefit his case.  The social worker 
noted that the Veteran's alcohol dependence was not addressed 
at the time of his intake examination, and the Veteran was 
receptive to alcohol treatment.  The diagnosis at that time 
was alcohol dependence, rule out alcohol-induced mood 
disorder with depressive features and rule-out PTSD.  In 
October 2003, the Veteran created a treatment plan to deal 
with his alcohol abuse.  He reported that his alcohol abuse 
limited his ability to be a good parent and robbed him of 
making friends.  He felt guilty that he had to hide his 
drinking, and left a past job when he thought his employer 
knew of his problem.  

In January 2004, the Veteran's social worker, who lead his 
PTSD group therapy sessions, submitted a statement that the 
Veteran suffered from PTSD due to his military combat 
experiences, and that he had been compliant with treatment at 
the VA clinic.  That same month she submitted a second 
statement that she had reviewed the Veteran's medical record, 
and that it was her opinion that the Veteran's PTSD was more 
likely than not related to or caused by his combat 
experience.  She stated that the Veteran was diagnosed with 
PTSD on intake examination in February 2003 and met all of 
the DSM-IV criteria for such a diagnosis.

In March 2004, the Veteran's addiction therapist submitted a 
statement that the Veteran had successfully completed the 
Alcohol and Drug Treatment Program at the VA. 

The Veteran underwent a second VA psychiatric examination in 
March 2008, at which time he reported that he had been 
seeking mental health treatment since 2004, and had been to 
counseling twice in two years.  He reported that he had been 
initially diagnosed with PTSD in the early 1990's and had not 
used alcohol for ten years.  He stated that he did not like 
being around people and had no friends.  He stated that he 
was nervous around other people, and that if it weren't for 
his medication, he would be in jail.

In reporting his stressors, the Veteran stated that his 
current symptoms included seeing a "blur" one or two times 
per week.  He reported having nightmares and intrusive 
thoughts about Vietnam two to three times per month.  He 
recollected seeing a Vietnamese kid get killed in a landmine 
and said that he would "see that kid" a few times a month. 

With regard to his occupational history, the Veteran reported 
that he was a part-time school bus driver since 2000.  He 
reported that he might miss one day of work per month due to 
mental problems related to PTSD.  He had previously worked 
for San Diego Transit for 15 years, during which time had 
been written up twice for anger control problems. 

With regard to his social history, he reported that his 
marriage was good, and he was able to walk away from conflict 
when he became angry.  He was able to engage in a variety of 
leisure activities, including going to the woods, hunting, 
and fishing. 

On mental status examination, the Veteran appeared very 
polite, but reserved.  His thought process was normal.  He 
was articulate, well-groomed, and was cooperative, with 
normal social skills.  He was oriented to time, place, and 
person, but had a flat and blunt affect.  He reported 
experiencing anxiety, depression, insomnia, nightmares, some 
appetite disturbance, and crying spells.  He had some anger 
spells towards his wife which made him feel guilty.  He 
stated that he would homicidal if he did not take his 
medication.  He again described a "blur" that he would see 
sometimes. 

The examiner found the Veteran to have credibility problems, 
as his statements that he did not have problems with alcohol 
and that he had received treatment for PTSD since the early 
1990's did not comport with a review of the claims file.  The 
examiner reviewed the Veteran's electronic record and 
reported that the last electronic was dated in January 2008, 
at which time the Veteran was diagnosed with PTSD and a mood 
disorder, but was assigned a GAF score of 80.  The examiner 
determined that the Veteran had very little functional 
impairment due to his mental problems.  The examiner 
concluded that, after interviewing the Veteran for two hours, 
conducting psychological testing, and reviewing the claims 
file, he could not diagnose the Veteran with PTSD, and noted 
that he only exhibited PTSD symptoms on examination when he 
was prompted to do so.  The examiner instead diagnosed the 
Veteran with alcohol dependency and assigned a GAF score of 
75.  

In March 2009 testimony before the Board, the veteran 
reiterated his account of  his stressful experiences in 
Vietnam that he believed resulted in his PTSD.  The Veteran 
also testified that, while he was able to keep his job for 
many years in order to provide for his family, deep inside he 
hurt.  He stated that he had sleeping problems, including 
nightmares.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

While supportive of the Veteran's claim, the Board is 
inclined to place less probative value on the diagnoses of 
PTSD contained in the Veteran's PTSD group counseling 
treatment records dated from February 2003 to December 2004.  
The Board assigns greater weight on the subsequent VA 
examinations and opinions, completed in April 2003 and March 
2008, undertaken to directly address the issue on appeal.  In 
placing greater weight on the opinions finding that the 
criteria for a diagnosis of PTSD had not been met, the Board 
notes that the firs opinion was taken not long after the 
Veteran was diagnosed with PTSD on intake for treatment in 
February 2003, and the second is much more current than 
previous treatment records.  To that extent, it is 
significant that both VA examinations did not result in a 
diagnosis of PTSD.  Further, both VA examiners concluded that 
the Veteran suffered primarily from alcohol dependence, and, 
upon review of the April 2003 VA examination, the outpatient 
clinic agreed that the Veteran needed to work on his alcohol 
dependence and acknowledged that this aspect of overlooked on 
February 2003 intake examination.  And, while the Board is 
supportive of the Veteran's continued group therapy 
attendance and treatment, the January 2004 opinion authored 
by his social worker is also not probative, as she bases the 
Veteran's PTSD diagnosis on the intake evaluation, and does 
not indicate, and the claims file does not show, that she had 
evaluated the Veteran or reviewed the complete medical 
history.  While she states that his PTSD is related to his 
combat stressors, she does not indicate what the Veteran's 
in-service stressors might be.  In contrast, in the report of 
VA examinations, the Veteran's claimed stressors were 
discussed and considered.   

Because the medical evidence of record does not support a 
diagnosis of PTSD, the Board finds that the claim must be 
denied.  The Board has considered the Veteran's assertions, 
but, as a layperson without the appropriate medical training 
and expertise, he is not competent to render a probative 
opinion on a medical matter, such as whether he in fact 
suffers from service-related PTSD.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).

The Board finds that the weight of the medical evidence fails 
to support a current diagnosis of PTSD.  In reaching this 
conclusion, the Board has considered the fact that outpatient 
PTSD treatment records and a social worker opinion support 
the Veteran's claim.  However, the Board finds that the 
preponderance of the evidence is against finding that a 
diagnosis of PTSD is appropriate.

Because the Board finds that the VA examinations that did not 
diagnose PTSD are of more probative value, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


